Citation Nr: 0935875	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part denied 
entitlement to service connection for bilateral hearing loss.

In June 2009, the Board remanded this case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was first demonstrated long after 
service and is not etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2007, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.  

The letter also satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the August 2007 
letter included a request for information in the Veteran's 
possession.   

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the August 2007 letter.  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records were lost in a fire 
at the National Archives and Records Administration in July 
1973.  Destruction of service treatment records does not 
create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a 
duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In October 2007 and March 2008 letters VA requested that the 
Veteran submit any service treatment or personnel records in 
his possession as well as specific information about his 
treatment in service in order to locate all records if they 
exist.  He was asked to complete an enclosed NA (National 
Archives) Form 13055, reporting in service treatment.  

The March 2008 letter informed the Veteran that the NA 
(National Archives) Form 13055 he submitted did not contain 
sufficient information to be able to do a follow up request 
to the National Personnel Records Center.  In a March 2008 
statement in support of the claim, the Veteran stated that he 
did not have any further information and resubmitted the NA 
Form 13055 without any additional information.  In an April 
2008 statement, the Veteran reported that he did not have any 
other service records.  

VA has obtained records of treatment reported by the Veteran, 
including VA Medical Center (VAMC) records and private 
medical records.  Additionally, the Veteran was scheduled for 
a VA examination in July 2009 for his bilateral hearing loss.  

The Veteran was notified of the time, date, and place of the 
examination and was also given notice in a July 2009 letter 
that failure to report for an examination without good cause 
would result in the claim being rated based on the evidence 
of record, or even denied.  The Veteran canceled his 
appointment the day before his scheduled VA examination and 
indicated he did not wish to be rescheduled.  Therefore, the 
claim will be rated based on the record.  38 C.F.R. 
§ 3.655(c) (2008).  

In the June 2009 remand, the Board explained that an 
examination was needed to clearly and specifically address 
the relationship between the Veteran's current hearing loss 
and in-service noise exposure was required.  The Veteran 
received notice of this decision and of the consequences of 
not reporting for the examination.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, as diseases of the central nervous system, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The Veteran contends that he incurred bilateral hearing loss 
due to in-service noise exposure.  

The first reported treatment for hearing loss was in June 
2006 where the Veteran reported difficulty discriminating 
words during a VA medical center (VAMC) routine appointment.  

A September 2006 private audiological examination report 
provided raw data and measurements of puretone thresholds 
which seem to indicate that the Veteran has current bilateral 
hearing loss as defined by VA.  38 C.F.R. § 3.385.  

Furthermore, the Veteran stated that while serving in the 
Army, he was subjected to loud noises associated with 
military weaponry during training and that he was not 
provided with hearing protection.  Lay testimony is competent 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may 
provide eyewitness account of medical symptoms).  

Resolving all doubt in the Veteran's favor, the first two 
criteria for service connection for bilateral hearing loss-a 
current disability and an in-service injury-have been 
established.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record, however, does not establish a nexus 
between the Veteran's current hearing loss and his active 
duty service.  In the September 2006 private audiological 
examination report, a number of possible causes of the 
Veteran's current hearing loss were listed including the 
Veteran's military noise exposure, use of a chain saw without 
ear protection, and work at a cotton mill and a machine shop 
without hearing protection.  The examination report did not 
indicate whether the Veteran's hearing loss was as likely as 
not due to his in-service noise exposure, did not discuss the 
likelihood of a relationship between the in-service noise 
exposure and hearing loss, and did not provide any rationale 
for the notes provided in the report.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain clear 
conclusions with supporting data as well as a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App.  120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).

While the Veteran has reported that his hearing loss is due 
to in-service noise exposure, the contemporaneous record 
shows that the Veteran did not report hearing loss until more 
than forty years after service.  The absence of any clinical 
evidence for decades after service weighs the evidence 
against a finding that the Veteran's bilateral tinnitus was 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given this 
record and the absence of contemporaneous reports of 
continuity, the evidence is against finding that a continuity 
of symptomatology has been demonstrated.

Absent a demonstration of a continuity of symptomatology or 
medical evidence linking tinnitus to service, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. § 
5107(b) (West 2002).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


